DETAILED ACTION
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10, and 13-15 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Park et al (US 10809554 B2; newly relied upon; “Park”).
Re Claim 1:
Park discloses a display device (shown in at least Fig 3 and described below) comprising: 
a backlight unit (light source module 10, reflector sheet 40, light guide plate 50, quantum dot sheet 60, and middle mold 80) provided at a rear side thereof (shown in Fig 3); 
a display panel (display panel 4) provided at a front side of the backlight unit (shown in Fig 3); and 
an outer cover (top chassis 70) provided at a front side of the display panel (shown in Fig 3), 
wherein the backlight unit is provided to be press the outer cover (specifically including middle mold body 82 and middle mold leg 83 of middle mold 80 are shown to press the top chassis lateral portion 73 in Fig 3) and spaced apart from the display panel (shown in Fig 3; the examiner notes that the top of optical sheet 62 is spaced apart from display panel 4 on the right side of Fig 3), 
wherein the backlight unit (10, 40, 50, 60, and 80) comprises a guide panel provided (80) to face a peripheral region of the display panel when the display device is viewed from a front side of the outer cover (specifically, color compensator 100 of 80 faces the peripheral region of 4 in Fig 3 transposed with Fig 2), 
wherein the guide panel is provided to be spaced apart from the display panel (80 is spaced apart from 4 as shown in Fig 3), and wherein the guide panel (80) comprises: 
a body portion (middle mold leg 83) configured to define a body of the guide panel and extending in a forward/rearward direction (configuration and orientation shown in Fig 3); and 
a first protruding portion (100) extending from the body portion in a leftward/rightward direction (orientation and configuration shown in Fig 3), and 
wherein the body portion (83) is provided to press the outer cover (specifically including middle mold body 82 and middle mold leg 83 of middle mold 80 are shown to press the top chassis lateral portion 73 in Fig 3) and be spaced apart from the display panel (4) without overlapping the display panel when the display device is viewed in the forward/rearward direction from the front side of the outer cover (configuration and orientation shown in Fig 3 transposed with Fig 1).

Alternatively, anticipation is the epitome of obviousness. Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983). It is the examiner’s position that all of the claim limitations have been anticipated. However, if an alternative interpretation can be made regarding the backlight module (specifically including the guide panel), the examiner has provided the following obviousness rationale below. 
With regard to the backlight unit (specifically including the guide panel), Park at least suggests the backlight unit (specifically including the guide panel) is provided to press the outer cover due to the configuration shown in Fig 3. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park as at least suggesting the backlight unit, specifically including the guide panel, is provided to press the outer cover.
Re Claim 2:
Park further discloses wherein the display panel is joined to the outer cover (4 is joined to 80 in Fig 3, via bezel 72 and optical sheet 60).
Re Claim 4:
With regard to a joint part, Park at least suggests a joint part (shown as a shaded region in Fig 3 of Park with the examiner’s annotations, below) provided between the guide panel (80) and the outer cover (70) and configured to join the guide panel to the outer cover (shown in Fig 3 of Park, below). Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park as at least suggesting joint part provided between the guide panel and the outer cover and configured to join the guide panel to the outer cover.
Figure 3 of Park with the examiner's annotations

    PNG
    media_image1.png
    478
    609
    media_image1.png
    Greyscale


Re Claim 5:
With further regard to the joint part, Park at least suggests a thickness of the display panel (4) is greater than a thickness of the joint part due to the configuration shown in Fig 3 of Park with the examiner’s annotations, above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park as at least suggesting a thickness of the display panel is greater than a thickness of the joint part.
Re Claim 7:
Park further discloses wherein the first protruding portion (100) is provided to overlap the display panel (4) when the display device is viewed from the front side of the outer cover (Fig 3 transposed with Fig 2).
Re Claim 10:
Park further discloses wherein the backlight unit (10, 40, 50, 60, and 80) further comprises: 
a sheet member (60) provided at a rear side of the display panel (shown in Fig 3); 
a light guide part (50) disposed at a rear side of the sheet member (shown in Fig 3) and provided to be in close contact with the sheet member (shown on the right side of Fig 3); and 
a reflective part (40) disposed at a rear side of the light guide part (shown in Fig 3) and provided to be in close contact with the light guide part (shown in Fig 3).
Re Claim 13:
Park further discloses wherein the backlight unit further comprises a bottom cover (further comprising bottom cover 90) disposed at a rear side of the reflective part (shown in Fig 3) and provided to be in close contact with the reflective part, and 
wherein the bottom cover (90) comprises: 
a rear region (bottom portion) disposed at the rear side of the reflective part (shown in Fig 3) and provided to be in close contact with the reflective part (shown on the right side of Fig 3); and 
a lateral region (bottom lateral portion 92) protruding forward from a peripheral region of the rear region (shown in Fig 3) and configured to surround the reflective part (shown in Fig 3).
Re Claim 14:
Park further discloses wherein the display panel is a liquid crystal display (LCD) panel (described as a liquid crystal panel in Col 4, lines 23-36).
Re Claim 15:
Park discloses a display device (shown in at least Fig 3 and described below) comprising: 
a backlight unit (light source module 10, reflector sheet 40, light guide plate 50, quantum dot sheet 60, and middle mold 80) provided at a rear side thereof (shown in Fig 3); 
a display panel (display panel 4) provided at a front side of the backlight unit (shown in Fig 3); and 
an outer cover (top chassis 70) provided at a front side of the display panel (shown in Fig 3), and
wherein the backlight unit is provided to be press the outer cover (specifically including middle mold body 82 and middle mold leg 83 of middle mold 80 are shown to press the top chassis lateral portion 73 in Fig 3) and spaced apart from the display panel (shown in Fig 3; the examiner notes that the top of optical sheet 62 is spaced apart from display panel 4 on the right side of Fig 3), 
wherein the backlight unit (10, 40, 50, 60, and 80) comprises a guide panel provided (80) to face a peripheral region of the display panel when the display device is viewed from a front side of the outer cover (specifically, color compensator 100 of 80 faces the peripheral region of 4 in Fig 3 transposed with Fig 2), 
wherein the guide panel is provided to be spaced apart from the display panel (80 is spaced apart from 4 as shown in Fig 3), and wherein the guide panel (80) comprises: 
a body portion (middle mold leg 83) configured to define a body of the guide panel and extending in a forward/rearward direction (configuration and orientation shown in Fig 3); and 
a first protruding portion (100) extending from the body portion in a leftward/rightward direction (orientation and configuration shown in Fig 3), and 
wherein the body portion (83) is provided to press the outer cover (specifically including middle mold body 82 and middle mold leg 83 of middle mold 80 are shown to press the top chassis lateral portion 73 in Fig 3) and be spaced apart from the display panel (4) without overlapping the display panel when the display device is viewed in the forward/rearward direction from the front side of the outer cover (configuration and orientation shown in Fig 3 transposed with Fig 1).

Alternatively, anticipation is the epitome of obviousness. Connell v. Sears, Roebuck & Co.,722 F.2d 1542, 1548, 220 USPQ 193, 198 (Fed. Cir. 1983). It is the examiner’s position that all of the claim limitations, above, have been anticipated. However, if an alternative interpretation can be made regarding the backlight module (specifically including the guide panel), the examiner has provided the following obviousness rationale below. 
With regard to the backlight unit (specifically including the guide panel), Park at least suggests the backlight unit (specifically including the guide panel) is provided to press the outer cover due to the configuration shown in Fig 3. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Park as at least suggesting the backlight unit, specifically including the guide panel, is provided to press the outer cover.
Park does not disclose a vehicle comprising a display device.
The examiner takes Official Notice that vehicles that comprise display devices were well-known in the art before the effective filing date of the claimed invention. The examiner also notes that this Official Notice (first made on Page 11 of the Office Action filed on 04/13/2022) was not traversed in the Remarks of the Amendment filed on 07/11/2022 and is therefore taken as admitted prior art in accordance with MPEP § 2144.03 C.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display device of Park into a well-known vehicle for the benefit of added utility.
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a well-known vehicle that comprises a display device by substituting the display device of Park for the benefit of preventing flashlighting and color deviation (Col 15, lines 42-43).

Allowable Subject Matter
Claims 8-9 and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 8:
The closest prior art of record, Park fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the second protruding portion as set forth in the claim.
Re Claim 9:
The claim contains allowable subject matter due to its dependence on intervening claim 8.
Re Claim 11:
The closest prior art of record, Park fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the at least a part of the first protruding portion is provided in a space between the sheet member and the display panel as set forth in the claim.
Re Claim 12:
The claim contains allowable subject matter due to its dependence on intervening claim 11.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/             Primary Examiner, Art Unit 2875